GENERAL RELEASE AND SETTLEMENT AGREEMENT

This General Release and Settlement Agreement (hereinafter “Agreement”) is made
and entered into in San Diego, California by and between Arnold Hagler
(hereinafter “HAGLER”) and Discovery Partners International, Inc. and Structural
Proteomics, Inc. (hereinafter referred to together in the singular as “COMPANY”)
as of December 31, 2002. (HAGLER and COMPANY are sometimes hereinafter referred
to collectively as the “Parties.”)

RECITALS

A.       The COMPANY hereby terminates HAGLER effective December 31, 2002, from
all his positions as employee of COMPANY and all its subsidiaries and
affiliates. HAGLER hereby resigns effective December 31, 2002 from all his
positions as director and officer of COMPANY and all its subsidiaries and
affiliates.

B.       HAGLER and COMPANY wish to resolve permanently and amicably any and all
disputes arising or which may ever arise out of HAGLER’s employment with
COMPANY.

NOW, THEREFORE, for and in consideration of the mutual agreements contained in
the following paragraphs, COMPANY and HAGLER agree as follows:

1.        HAGLER Benefits.

1.1      Compensation for Employment. Before the execution of this Agreement,
COMPANY has timely paid to HAGLER, and HAGLER acknowledges timely receipt of,
all of his salary and wages (including accrued and unused vacation/”paid time
off”) accrued through December 31, 2002. The parties agree that this amount for
accrued and unused vacation/”paid time off” is $18,086.54 (not counting any
vacation / “paid time off” accrued from November 8, 2002 through December 31,
2002), before applicable tax withholding, and the parties further agree that
HAGLER has used before today any and all vacation / “paid time off” accrued from
November 8, 2002 through December 31, 2002.

Except as expressly provided in this Agreement, HAGLER hereby waives and
renounces any and all other amounts which are or may become due to him under his
employment with COMPANY, and under any other written or oral compensation
arrangement.

For avoidance of doubt, this Agreement shall not relate to and shall have no
effect on any rights HAGLER has under contracts between HAGLER and COMPANY
entered into after December 31, 2002.

1.2      Additional Benefits. COMPANY agrees to give to HAGLER the following
consideration, which the Parties acknowledge HAGLER would not be entitled to
receive but for this Agreement:

a.        COMPANY shall engage HAGLER as a consultant for the period from
January 1, 2003 to December 31, 2004, pursuant to the terms of a Consulting
Agreement, attached hereto as Exhibit A (the “Consulting Agreement”). The
Parties agree to execute and deliver the Consulting Agreement on January 1,
2003. It is understood that COMPANY shall not continue to engage HAGLER beyond
December 31, 2004. It is further acknowledged that for all stock options
currently held by HAGLER, medical, fringe benefit plans, perquisites and other
purposes, HAGLER’s service with COMPANY ends finally effective December 31,
2002, and the commencement of his consultancy on January 1, 2003 shall not be
deemed in any way to constitute an unbroken continuation of his original period
of service.


 


--------------------------------------------------------------------------------

b.        On January 3, 2003, Discovery Partners International, Inc. shall grant
to HAGLER a nonqualified stock option under its 2000 Stock Incentive Plan to buy
50,000 shares of Discovery Partners International, Inc. common stock. Such
option shall have an exercise price per share equal to the fair market value of
Discovery Partners International, Inc. common stock on January 3, 2003. Such
option shall vest in four equal annual installments, with the first installment
to vest on January 3, 2004; but such vesting shall not be contingent upon
continuation of service or upon anything else except HAGLER not having
materially breached the Proprietary Information Agreement or the obligations set
forth in Sections 2 and 7 of this Agreement. Vesting of such option shall
accelerate and such option shall become fully vested immediately prior to an
acquisition of Discovery Partners International, Inc. through a sale of
substantially all of its assets, stock sale, merger or otherwise. Such option
shall expire on January 3, 2013 or when Discovery Partners International, Inc.
is acquired, whichever is sooner. Such option shall otherwise be upon the
standard terms and conditions of Discovery Partners International, Inc.’s
standard 2000 Stock Incentive Plan stock option grant documentation.

1.3      Stock Options. The Parties acknowledge and agree that none of the
last-scheduled-to-vest 30,000 of HAGLER’s 55,000 currently-held stock options
shall ever become exercisable or ever vest, under any circumstances. The Parties
further acknowledge and agree that HAGLER shall have until March 31, 2003 to
exercise up to all of the 25,000 currently-held stock options which are vested;
and that HAGLER does not hold or have any right to receive or to vest in any
other COMPANY stock options, or have any right to receive any other COMPANY
stock, (except as described in Section 1.2(b) and this Section 1.3).

2.        Non-disparagement. COMPANY agrees that no officer, director, employee,
representative or agent of COMPANY, acting as such, shall make any statements
(either as fact or opinion) about HAGLER which are negative or disparaging.
HAGLER further agrees not to make any statements (either as fact or opinion)
which are negative or disparaging about COMPANY, any affiliated company, any of
their respective strategic partners, or any of their respective products or
services, market position, performance, officers, directors, agents or
employees. Notwithstanding the foregoing, if a Party is subpoenaed to give
testimony, he or it shall not be prevented from giving truthful testimony.

3.        Definition of “Claims.” For purposes of this Agreement, “Claims” shall
mean any and all manner of action or actions, cause or causes of action, in law
or in equity, suits, debts, liens, contracts, agreements, promises, liabilities,
claims, demands, losses, settlements, judgments, costs, or expenses of any
nature whatsoever, whether known or unknown, fixed or contingent, which
heretofore have existed or now exist or may in the future exist which relate to
any matter from the beginning of time through December 31, 2002; provided,
however, that “Claims” shall not include matters relating to HAGLER’s rights to
or arising under:


 


--------------------------------------------------------------------------------

a.        unemployment or any state disability insurance benefits pursuant to
the terms of applicable state law;

b.        workers’ compensation insurance benefits under the terms of any
workers’ compensation insurance policy or fund of COMPANY;

c.        continue participation in certain of the COMPANY’s group benefit plans
pursuant to the terms and conditions of COBRA after termination of employment;

d.        any benefit entitlements vested as of December 31, 2002, pursuant to
written terms of any COMPANY employee benefit plan;

e.        his stock options (as described in Section 1.3 above);

f.         the Consulting Agreement and any other agreement or arrangement
between HAGLER and COMPANY entered into after the date of this Agreement; and

g.        any written indemnification agreement or any indemnification
provisions of COMPANY’s certificate of incorporation, bylaws or other similar
corporate documents or any indemnification otherwise provided by law;

and provided further that “Claims” shall not include matters relating to
HAGLER’s rights under or arising out of this Agreement or under the Proprietary
Information Agreement.

4.        HAGLER Release.

a.        Release. HAGLER, for himself and for his relatives, legal
representatives, agents, attorneys, heirs, executors, administrators, and
assigns, past and present and future, and each of them, hereby fully and forever
releases and discharges the COMPANY Releasees with respect to any and all Claims
which HAGLER now has or may hereafter have against the COMPANY Releasees, or any
of them, by reason of any matter, cause or thing whatsoever from the beginning
of time through December 31, 2002. (It is expressly agreed that HAGLER’s rights
under the agreements, instruments and laws expressly identified in Section 3 as
not being part of “Claims” are not released hereunder.) The “COMPANY Releasees”
are COMPANY and each of COMPANY’s present and former stockholders, subsidiaries,
related entities, predecessors, successors, officers, directors, employees,
agents, attorneys, partners, affiliates and assigns (collectively with COMPANY,
the “Primary COMPANY Releasees”), and each of them, and the Primary COMPANY
Releasees’ spouses, relatives, heirs, executors, administrators, legal
representatives, officers, directors, employees, agents, attorneys,
predecessors, successors, assigns, stockholders, partners, parents,
subsidiaries, related entities and affiliates, past and present, and all persons
acting by, through, under, or in concert with them, or any of them. The Parties
specifically understand, acknowledge and agree that this is a full and final
release, applying to all of HAGLER’s Claims, whether known or unknown, against
the COMPANY Releasees, or any of them. HAGLER understands and agrees that HAGLER
is waiving any rights HAGLER may have had, now has, or in the future may have to
pursue any and all remedies available to HAGLER under (among other things) any
employment-related causes of action, including without limitation, claims of
wrongful discharge, breach of contract, infliction of emotional distress,
defamation, breach of the covenant of good faith and fair dealing,
misrepresentation, claims under Title VII of the Civil Rights Act of 1964, the
California Fair Employment and Housing Act, the Older Workers’ Benefit
Protection Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, the Equal Pay Act of 1963, the Age Discrimination in
Employment Act of 1967, the Civil Rights Act of 1866, the Americans with
Disabilities Act, the Family Medical Leave Act, the California Labor Code, the
California Government Code, and any other laws and regulations relating to
employment or employment discrimination, in each case, with respect to the
Claims released hereunder. However, such remedies shall be available to HAGLER
with respect to claims relating to any future employment arrangement entered
into between HAGLER and COMPANY (after December 31, 2002). HAGLER hereby
expressly and voluntarily waives all rights or benefits that HAGLER might
otherwise have under the provisions of Section 1542 of the Civil Code of the
State of California, which provides as follows, and under all federal, state
and/or common-law statutes or principles of similar effect:


 


--------------------------------------------------------------------------------

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

This Agreement is in full accord, satisfaction and discharge of all of HAGLER’s
Claims against the COMPANY Releasees, or any of them. This Agreement has been
executed with the express intention of effectuating the full and final
extinguishment of all such Claims.

b.        No Suit or Cooperation. HAGLER represents, warrants, covenants and
agrees that HAGLER will not, at any time hereafter, initiate, assign, maintain
or prosecute, or knowingly aid in the initiation, assignment, maintenance or
prosecution of any action, claim, demand or cause of action against the COMPANY
Releasees, or any of them (or against any other person or entity, if such
action, claim, demand or cause of action materially adversely affects or might
materially adversely affect the COMPANY), arising from, or relating to, or in
any way connected with any Claims. HAGLER further represents and warrants that
neither HAGLER nor HAGLER’s immediate family (parents, children and siblings),
spouse, legal representatives, agents, attorneys, assigns, past or present, has
instituted any action or claim against the COMPANY Releasees, or any of them,
with respect to any Claim. HAGLER agrees that if HAGLER violates this Section
4.b in any manner or in any manner asserts against the COMPANY Releasees, or any
of them, any of the Claims released hereunder, then HAGLER will pay to the
COMPANY Releasees, and each of them, in addition to any other damages caused to
the COMPANY Releasees thereby, all attorneys’ fees incurred by the COMPANY
Releasees in defending or otherwise responding to said Claim.

c.        No Prior Assignments. HAGLER represents and warrants that there has
been no assignment or other transfer of any interest in any Claim which HAGLER
may have against the COMPANY Releasees, or any of them, and HAGLER agrees to
defend, indemnify and hold the COMPANY Releasees, and each of them, harmless
from any liability, claims, demands, damages, costs, expenses and attorneys’
fees incurred by the COMPANY Releasees, or any of them, as a result of any
person asserting any such assignment or transfer. It is the intention of the
Parties that this indemnity does not require payment as a condition precedent to
recovery by the COMPANY Releasees under the indemnity, and that this indemnity
shall be payable as incurred and on demand.


 


--------------------------------------------------------------------------------

 

d.        Denial of Liability and Obligation. This Agreement is not intended to
and shall not constitute any admission or concession of any kind by COMPANY or
any other person as to the existence of any liability or obligation to HAGLER
under any Claim. The COMPANY Releasees specifically deny the existence of any
such liability or obligation to HAGLER.

5.        Full Defense. It is specifically understood and agreed that this
Agreement may be pleaded as a full and complete defense to and may be used as
the basis for an injunction against any action, arbitration, suit, or other
proceeding which may be instituted, prosecuted or attempted in breach of this
Agreement.

6.        Assumption of Risk as to Facts. The Parties both understand that if
the facts with respect to which they are executing this Agreement are later
found to be other than or different from the facts both or either of them now
believe to be true, they expressly accept and assume the risk of such possible
difference in fact and agree that this Agreement shall remain effective despite
any difference of fact.

7.        Proprietary Information Obligations. HAGLER acknowledges that (whether
or not he signs this Agreement) he is a party to and bound by the terms and
conditions of the Proprietary Information Agreement, and that his duties under
the Proprietary Information Agreement continue to remain in effect, and will
survive the expiration or termination of this Agreement and of his employment.

8.        Reasonable Cooperation. HAGLER agrees:

a.        To upon any termination of his employment immediately relinquish all
COMPANY credit cards and keys and any other COMPANY property and otherwise
comply with COMPANY’s practices and procedures for terminated employees;
provided, however, that HAGLER shall be permitted to retain copies of any
COMPANY documents or files contained on his personal computers as long as HAGLER
does not violate the provisions of the Proprietary Information Agreement.

b.        To respond to reasonable requests from COMPANY for information, and,
upon COMPANY’s reasonable request, to provide testimony and other assistance as
a percipient witness in any litigation or other proceeding in which he is not a
party adverse to COMPANY and he possesses information that is material to such
proceeding as a result of his previous employment with COMPANY.

9.        No Outside Representations. No representation, warranty, condition,
promise, understanding or agreement of any kind with respect to the subject
matter hereof has been made by any Party, nor shall any such be relied upon by
any Party, except those contained herein. There were no inducements to enter
into this Agreement, except for what is expressly set forth in this Agreement.


 


--------------------------------------------------------------------------------

10.      Benefit. This Agreement shall inure to the benefit of and be binding
upon the Parties and the Parties’ respective spouse, agents, relatives,
employees, officers, directors, shareholders, parents, subsidiaries, related
entities, affiliates, attorneys, partners, legal representatives, heirs,
executors, administrators, successors and assigns.

11.      Entire Agreement. This Agreement represents and contains the entire
agreement and understanding between the Parties with respect to the subject
matter of this Agreement (which is deemed to include, without limitation,
HAGLER’s past employment with COMPANY, all rights and benefits in connection
therewith, all stock options, all written or oral contracts relating to any of
the foregoing, and all matters relating to the termination of such employment),
and completely supersedes any and all prior or contemporaneous oral and written
negotiations, agreements, discussions, commitments and understandings, all of
which shall have no substantive significance or evidentiary effect. (The Parties
hereby confirm that this Agreement does not in any way supersede the Proprietary
Information Agreement, nor does it supersede any written indemnification
agreement between COMPANY and HAGLER or any indemnification provisions of
COMPANY’s certificate of incorporation, bylaws or other similar corporate
documents or any indemnification otherwise provided by law, nor does it
supersede any written agreement by HAGLER to comply with COMPANY policies, nor
does it supersede HAGLER’s Notice of Grant stock options contract.) Each Party
acknowledges, represents and warrants that he or it has not relied on any
representation, agreement, understanding, arrangement or commitment which has
not been expressly set forth in this Agreement. The Parties specifically intend
that the literal words of this Agreement shall, alone, conclusively determine
all questions concerning the Parties’ intent. The Parties further acknowledge
and agree that this Agreement is fully integrated and parol evidence shall not
be required to interpret or reflect the intent of the Parties. The Parties
acknowledge that the section headings are inserted herein for convenience of
reference only and in no way are to be construed to define, limit or affect the
construction or interpretation of the terms of this Agreement.

12.      Amendment. This Agreement may not be amended or modified or waived
except by an agreement signed by both Parties.

13.      Severability. All provisions contained herein are severable and in the
event that any of them shall be held to be to any extent invalid or otherwise
unenforceable by any court of competent jurisdiction, such provision shall be
construed as if it were written so as to effectuate to the greatest possible
extent the Parties’ expressed intent; and in every case the remainder of this
Agreement shall not be affected thereby and shall remain valid and enforceable,
as if such affected provision were not contained herein.

14.      California Law; Arbitration. This Agreement is made pursuant to, and
shall be governed by, the internal laws of the State of California. The Parties
agree that, except as set forth in the following sentence, if any dispute arises
concerning applicability, interpretation and/or enforcement of the terms of this
Agreement, said dispute shall be resolved by binding arbitration conducted
before a single arbitrator in San Diego, California in accordance with the
American Arbitration Association’s National Rules for the Resolution of
Employment Disputes, effective June 1, 1997 and in accordance with the
guidelines delineated by the California Supreme Court in Armendariz v.
Foundation Health Psychcare Services, Inc. (2000). Notwithstanding this
agreement to arbitrate, neither party shall be precluded from seeking injunctive
relief in a judicial forum.


 


--------------------------------------------------------------------------------

15.      Tax Consequences. COMPANY shall have no obligation to HAGLER with
respect to any tax obligations incurred as the result of or attributable to this
Agreement or arising from any payments made or to be made hereunder. Any
payments made pursuant to this Agreement shall be subject to such withholding
and reports as may be required by any then-applicable laws or regulations of any
state or federal taxing authority.

16.      Waiver. No waiver of any provision of this Agreement shall be binding
unless and until set forth expressly in writing and signed by the waiving Party.
The waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any preceding or succeeding breach of the
same or any other term or provision, or a waiver of any contemporaneous breach
of any other term or provision, or a continuing waiver of the same or any other
term or provision. No failure or delay by a Party in exercising any right,
power, or privilege hereunder or other conduct by a Party shall operate as a
waiver thereof, in the particular case or in any past or future case, and no
single or partial exercise thereof shall preclude the full exercise or further
exercise of any right, power, or privilege. No action taken pursuant to this
Agreement shall be deemed to constitute a waiver by the Party taking such action
of compliance with any representations, warranties, covenants or agreements
contained herein.

17.      Drafting Party. The provisions of this Agreement have been prepared,
examined, negotiated and revised by each Party hereto. No implication shall be
drawn and no provision shall be construed against any Party by virtue of the
purported identity of the drafter of this Agreement, or any portion thereof.

18.      Representation by Counsel. The Parties acknowledge that they have the
right to have been represented by counsel of their own choosing. HAGLER
acknowledges that Brobeck, Phleger & Harrison LLP, COMPANY’s lawyers, has
represented COMPANY only and has not represented or advised him in connection
with this Agreement.

19.      No Coercion. HAGLER acknowledges that HAGLER originally received a form
of this Agreement on November 18, 2002, and was given 22 days thereafter in
which to consider this Agreement (including HAGLER’s waivers made in this
Agreement). HAGLER acknowledges that COMPANY committed to him that if HAGLER
decided to sign it in less than 22 days, HAGLER would do so voluntarily and of
his own free will. HAGLER also acknowledges that COMPANY made clear that its
November 18, 2002 offer to enter into this Agreement would not be withdrawn or
altered even if HAGLER took the full 22 days, and that he would receive no
different terms if he signed before the full 22 days or if he took the full 22
days. The Agreement has been changed from its original form at HAGLER’s request.
HAGLER acknowledges that HAGLER has read and understands this Agreement, and
that HAGLER has been encouraged to consult and has consulted an attorney and
obtained independent legal advice regarding this Agreement. HAGLER has not been
coerced into signing this Agreement and is entering into this Agreement
voluntarily and of HAGLER’s own free will. HAGLER further acknowledges that the
waivers HAGLER is making in this Agreement are knowing, conscious and voluntary
and are made with full appreciation that HAGLER is forever foreclosed from
pursuing any of the rights so waived.


 


--------------------------------------------------------------------------------

20.      Temporary Right to Revoke. HAGLER understands that for a period of
seven (7) days after signing this Agreement HAGLER has the right to revoke it
and that this Agreement shall not become effective or enforceable until after
those seven (7) days. The parties further agree that any such revocation shall
also operate to revoke the Stock Purchase Agreement and Consulting Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


 


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this General Release
and Settlement Agreement as of December 31, 2002.

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

ARNOLD HAGLER

 

Date

 

 

 

 

DISCOVERY PARTNERS INTERNATIONAL, INC





 

By: 





 

 

 

--------------------------------------------------------------------------------

 

 

 

Chief Executive Officer

 

 

 

STRUCTURAL PROTEOMICS, INC.





 

By: 





 

 

 

--------------------------------------------------------------------------------

 

 

 

 

[SIGNATURE PAGE TO GENERAL RELEASE
AND SETTLEMENT AGREEMENT]


 


 